 1 LAVI & EBRAHIMIAN, LLP
   Joseph Lavi (State Bar No. 209776)
 2 jlavi@lelawfirm.com
   Jordan D. Bello (State Bar. No. 276483)
 3 jbellow@lelawfirm.com
   8889 W. Olympic Blvd., Suite 200
 4 Beverly Hills, CA 90211
   Telephone: (310) 432-0000
 5 Facsimile (310) 432-0001
 6 LAW OFFICES OF SAHAG MAJARIAN II
   Sahag Majarian II (State Bar No. 146621)
 7 sahagii@aol.com
   18250 Ventura Boulevard
 8 Tarzana, California 91356
   Telephone: (818) 609-0807
 9 Facsimile: (818) 609-0892
10 Attorneys for Plaintiff
   CAROLINA LEOS
11
   VORYS SATER SEYMOUR & PEASE LLP
12 Thomas N. McCormick (Bar No. 325537)
   tnmccormick@vorys.com
13 Emily A. Papania (Bar No. 325027)
   eapapania@vorys.com
14 52 East Gay Street
   Columbus, OH 43215
15 Telephone: (513) 723-4011
   Facsimile: (513) 852-7888
16
   Attorneys for Defendant
17 ZALE DELAWARE, INC.
18
                               UNITED STATES DISTRICT COURT
19
                              EASTERN DISTRICT OF CALIFORNIA
20
   CAROLINA LEOS on behalf of herself               Case No. 2:19-CV-00829
21 and others similarly situated
22               Plaintiff,                         SECOND STIPULATION TO STAY
                                                    ALL PROCEEDINGS PENDING
23        v.                                        MEDIATION; ORDER
24 ZALE DELAWARE, INC., a Delaware
                                                    Action Filed:    May 9, 2019
25 corporation; and DOES 1 to 100, inclusive,
26               Defendants.

27
28
                                                1
               SECOND STIPULATION TO STAY ALL PROCEEDINGS PENDING MEDIATION;
                                           ORDER
 1          This Second Stipulation (the “Stipulation”) is made by and between Plaintiff
 2 Carolina Leos (“Plaintiff”) and Defendant Zale Delaware, Inc. (“Defendant”) (collectively,
 3 the “Parties”) through their respective counsel of record, with reference to the following
 4 facts.
 5          WHEREAS, the Parties would like to attempt to resolve this matter without
 6 expending the costly resources associated with further litigation;
 7          WHEREAS, the Parties have agreed, in good faith, to voluntarily mediate this
 8 matter in the hopes of a successful resolution;
 9          WHEREAS, the Parties originally scheduled a mediation for March 30, 2020;
10          WHEREAS, the Parties in advance of that mediation engaged in significant pre-
11 mediation discovery;
12          WHEREAS, the Parties originally scheduled mediation was cancelled due to the
13 COVID-19 pandemic;
14          WHEREAS, the Parties have rescheduled a mediation for the next mutually agreed
15 upon and available date, October 7, 2020; and
16          WHEREAS, it is within this Court’s power to continue to stay proceedings, a
17 continued stay pending mediation will not damage or prejudice any party, the further
18 expenditure of resources before mediation could pose a hardship to both parties, and a stay
19 pending mediation could simplify the matters before the Court;
20          NOW THEREFORE, the Parties STIPULATE AND AGREE as follows:
21          1. All further proceedings relating to this matter should be stayed pending the
22             mediation scheduled for October 7, 2020.
23          2. The Parties shall inform the Court of the outcome of that mediation; and
24          3. The stay should be lifted if that mediation proves unsuccessful.
25          IT IS SO STIPULATED.
26 ///
27 ///
28
                                                  2
                SECOND STIPULATION TO STAY ALL PROCEEDINGS PENDING MEDIATION;
                                            ORDER
 1 Dated: March 25, 2020                 /s/ Jordan D. Bello
                                         Joseph Lavi (State Bar No. 209776)
 2                                       Jordan D. Bello (State Bar. No. 276483)
                                         LAVI & EBRAHIMIAN, LLP
 3
 4                                       Attorneys for Plaintiff
                                         CAROLINA LEOS
 5
     Dated: March 25, 2020               /s/ Thomas N. McCormick
 6                                       Thomas N. McCormick (Bar No. 325537)
 7                                       Emily A. Papania (Bar No. 325027)
                                         VORYS, SATER, SEYMOUR & PEASE LLP
 8
                                         Attorneys for Defendant
 9                                       ZALE DELAWARE, INC.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3
               SECOND STIPULATION TO STAY ALL PROCEEDINGS PENDING MEDIATION;
                                           ORDER
 1                                           ORDER
 2 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3 Having considered the Second Stipulation between counsel for Plaintiff Carolina Leos and
 4 Defendant Zale Delaware, Inc., and good cause appearing therefore, this Court hereby
 5 grants the Parties request to STAY all proceedings pending the rescheduled mediation.
 6 This Court hereby ORDERS:
 7
       1. All further proceedings relating to this matter are stayed pending the mediation
 8
          scheduled for October 7, 2020;
 9
10     2. The Parties shall inform the Court of the outcome of that mediation; and
11
       3. The stay will be lifted if that mediation proves unsuccessful.
12
13 IT IS SO ORDERED.
14
15 Dated: March 30, 2020
                                                         Troy L. Nunley
16                                                       United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
